976 F.2d 728
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of AMERICA, Plaintiff-Appellee,v.Jon Carlton HALL, Defendant-Appellant.
No. 92-6616.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 31, 1992Decided:  September 18, 1992

Appeal from the United States District Court for the Southern District of West Virginia, at Beckley.  Elizabeth V. Hallanan, District Judge.  (CR-89-232-5)
Jon Carlton Hall, Appellant Pro Se.
Hunter P. Smith, Jr., Assistant United States Attorney, Charleston, West Virginia, for Appellee.
S.D.W.Va.
Affirmed.
Before SPROUSE and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Jon Carlton Hall appeals from the district court's order denying his Fed.  R. App.  P. 10(e) motion to correct the record.  Hall had sought correction of what he viewed as an erroneous reference to Fed.  R. Crim.  P. 48(a) in the court's pretrial order granting the government's motion to dismiss six of ten counts in the indictment.  Our review of the record discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Hall, No. CR-89-232-5 (S.D.W. Va.  May 22, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED